Exhibit 10.2

 

 

CONFIDENTIAL

 

Keurig Green Mountain, Inc.
33 Coffee Lane
Waterbury VT 05676

 

June 14, 2014

 

Robert P. Stiller
11 Via Vizcaya
Palm Beach, FL 33480

 

Dear Mr. Stiller:

 

This letter (this “Amendment Letter”) confirms the agreement between you and
Keurig Green Mountain, Inc. (the “Company”) concerning extending your engagement
to provide advisory services to the Company as Chairman Emeritus as originally
set forth in the letter agreement between you and the Company (formerly Green
Mountain Coffee Roasters, Inc.) dated June 19, 2013 (the “Original Agreement”),
and to make such other modifications to the Original Agreement as set forth
herein.  Defined terms used herein but not otherwise defined shall have the
meanings ascribed to them in the Original Agreement.

 

1.              The last sentence of the paragraph titled “Relationship of
Parties” is hereby amended and restated in its entirety to read as follows:

 

“Your services hereunder, if and when provided, however, shall be deemed
“Employment” and/or “service” (including as service for the Board of Directors),
as applicable, for purposes of the Company’s 2006 Incentive Plan and any awards
granted thereunder.”

 

2.              The first sentence of the paragraph titled “Term and
Termination” is hereby amended and restated in its entirety to read as follows:

 

“This Agreement shall commence on the date hereof (the “Effective Date”) and,
unless otherwise agreed by the parties, terminate on June 19, 2015.”

 

--------------------------------------------------------------------------------


 

If the terms of this Letter Amendment are acceptable to you, please sign, date
and return it to me no later than June 19, 2014.  The enclosed copy of this
letter, which you should also sign and date, is for your records.

 

At the time you sign and return it, this Letter Amendment shall take effect as a
legally-binding agreement between you and the Company.  Except for the changes
expressly made by this Letter Amendment to the Original Agreement, the Original
Agreement remains in full force and effect without modification.  All references
to the Original Agreement mean the Original Agreement as amended hereby.  This
Letter Amendment may be executed in any number of counterparts, including by
facsimile and .PDF, and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

We thank you for the advisory services that you have provided to date, and look
forward to continuing to work together.

 

 

 

Sincerely,

 

 

 

 

 

KEURIG GREEN MOUNTAIN, INC.

 

 

 

 

 

 

 

 

By:

/s/ Brian P. Kelley

 

 

 

Brian P. Kelley

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Robert P. Stiller

 

 

Robert P. Stiller

 

 

 

 

 

 

 

 

Date: June 14, 2014

 

 

 

2

--------------------------------------------------------------------------------